Citation Nr: 1120281	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-31 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to TDIU.  

The issue of service connection for a personality disorder as secondary to the service-connected psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran asserts that he is entitled to TDIU because his service-connected PTSD has rendered him unemployable.  In April 2011, the Veteran's representative raised a claim for service connection for a personality disorder as secondary to the service-connected PTSD.  Specifically, it was noted that the VA examiner in June 2007 opined that the Veteran's personality disorder affected his ability to function in a work setting, and it was contended that  PTSD impacted and worsened the Veteran's personality disorder, thus the Veteran was unable to obtain and secure gainful employment due to a service-connected disability.  Because a claim for entitlement to service connection for a personality disorder has been raised as secondary to the service-connected psychiatric disorder, and if granted, could result in entitlement to TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with the referred claim, and that the claim for a TDIU should be considered after a decision is rendered on the service connection claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Next, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in August 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The record shows that the Veteran was last afforded a VA psychiatric examination in June 2007.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, as the Veteran's last examination is four years old and is somewhat stale, and in light of the fact that updated VA treatment records have been requested, the prudent and thorough course of action is to afford the Veteran a VA examination to ascertain the impact of his service-connected psychiatric disorder, to include PTSD, on his unemployability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since August 2009.

2.  Adjudicate the issue of entitlement to service connection for a personality disorder, claimed as secondary to the service-connected psychiatric disorder.  If that claim is not allowed, inform the Veteran of his appeal rights.

3.  After the above development is completed, schedule the Veteran for a VA psychiatric examination to determine the extent and severity of his service-connected psychiatric disorder.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in June 2007.  All signs and symptoms of the Veteran's service-connected psychiatric disorder should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disorder, without consideration of any nonservice-connected disability, renders him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected psychiatric disorder does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, considering his current skill set and educational background.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



